Citation Nr: 0418976	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-17 706	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a left eye 
disorder, to include Fuch's heredochromic iridocyclitis of 
the left eye, status post multiple drainage procedures and 
cataract extraction, and glaucoma.

3.  Entitlement to service connection for a low back disorder 
as secondary to residuals of a shell fragment wound to the 
right ankle and/or to residuals of a shell fragment wound to 
the dorsal spine, Muscle Group XX.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the dorsal spine, 
Muscle Group XX.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right ankle.




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, with service in the Republic of Vietnam.  He 
was awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2002 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, with reference to the veteran's claim 
of entitlement to service connection for a left eye disorder, 
although the RO did not specifically certify the issue to 
include glaucoma, the "Reasons for Decision" section of the 
December 2002 rating decision included reasons and bases 
relevant to why service connection for glaucoma was not 
warranted, and, in his substantive appeal the veteran raised 
a question as to whether glaucoma may be related to a blast 
injury sustained during service in Vietnam.  The Board, 
therefore, finds that the veteran's appeal includes 
consideration as to whether service connection is warranted 
for glaucoma.

On VA form 646, Statement of Accredited Representative in 
Appealed Case, dated in July 2003, the veteran's 
representative raised the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
claim, which is not inextricably intertwined with the current 
appeal, is referred to the RO for appropriate action.

The issues of entitlement to secondary service connection for 
a low back disorder and entitlement to an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the dorsal spine, Muscle Group XX, are being remanded to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran and his representative if they are 
required to take further action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran did not have cardiovascular symptoms during 
his active service.

3.  There is no competent medical evidence relating a 
currently diagnosed heart/cardiac disorder to the veteran's 
active service.

4.  The veteran did not sustain any injury to the left eye 
and did not demonstrate any symptoms of eye disease in 
service.

5.  There is no competent medical evidence relating a current 
left eye disorder to the veteran's active service.

6.  A right ankle disorder is manifested by pain, swelling, 
and a marked limitation of motion without evidence of 
symptomatic scarring or any muscle impairment.




CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A left eye disability, to include Fuch's heredochromic 
iridocyclitis of the left eye, status post multiple drainage 
procedures and cataract extraction, and glaucoma, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for an evaluation of 20 percent, and no 
more, for residuals of a shell fragment wound to the right 
ankle are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

With regard to the duty to notify the veteran, a VCAA notice 
letter from the RO to the veteran in November 2002, which was 
prior to the adjudication of the veteran's claims, notified 
him of the elements of a successful service connection claim, 
and of the evidence VA would obtain and the evidence which 
the veteran was expected to submit.  The RO's November 2002 
letter notified the veteran that medical evidence included 
such things as doctors' records, medical diagnoses, and 
medical opinions, and informed him that VA would help him get 
medical records, employment records, or records from other 
Federal agencies but that he must provide enough information 
to enable VA to request them from the person or agency who 
has them.  The RO advised the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.  The RO's November 2002 letter also notified the 
veteran that VA would assist him by scheduling an examination 
to evaluate his ankle disorder.  The veteran was given 
contact information if he had questions or needed assistance 
with his claims.  In addition, a statement of the case 
furnished to the veteran in April 2003 set forth 38 C.F.R. 
§ 3.159, VA assistance in developing claims, with citations 
to the United States Code, and the schedular criteria for 
rating the veteran's service connected disabilities.  

The RO's November 2002 letter to the veteran and the 
statement of the case satisfied the first three elements of 
notice discussed in Pelegrini.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claims with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error, particularly where the veteran 
was requested to submit or identify medical evidence linking 
current disabilities to his active service and requested to 
submit or identify post-service medical treatment records.  
The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has also fulfilled the duty to assist pursuant to the VCAA 
with regard to the issues decided herein.  VA has obtained 
the veteran's service medical records and post-service 
private treatment records identified by him as relevant to 
his claims and also afforded him a VA joints examination.  
The VCAA provides for VA to arrange for a medical examination 
and opinion in certain circumstances. In the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim. 
38 U.S.C.A. § 5103A(d).  The Board has found that 
examinations and opinions are not necessary to decide the 
claims for service connection for a heart disorder and a left 
eye disorder because the evidence does not indicate that such 
disabilities may be associated with veteran's active service 
and the record contains sufficient medical evidence to decide 
those claims.  In this regard, the Board notes that the 
veteran does not claim to have had heart symptoms while on 
active duty, there is no medical evidence showing such, and 
no competent evidence even suggesting a causal connection 
between current disability of the heart and service.  The 
Board has herein found that, despite his combat status, the 
evidence does not support the fact of any in-service eye 
injury and the competent evidence of record does not even 
suggest a causal connection between current disability of the 
left eye and service.  As such, any medical opinion linking 
such disabilities to the veteran's military service would 
necessarily be based upon his history, unsubstantiated by 
clinical evidence, and therefore be speculative.  The veteran 
and his representative have not identified any additionally 
available evidence for consideration in the appellate review 
of the issues decided herein.  Thus, the Board concludes that 
VA has fulfilled the duty to assist with regard to the claims 
decided herein.

II.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Certain diseases manifest to a compensable degree 
within one year after service discharge may be presumptively 
service- connected, to include cardiovascular disease.  38 
U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997).  Medical evidence of a current disability and a 
nexus to service is still required.  See Wade v. West, 
11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522-24 (1996); Gregory v. Brown, 8 Vet. App.  563, 567 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



III.  Factual Background and Analysis

Heart Disorder

The veteran's service medical records are entirely negative 
for complaints, findings, or diagnosis of heart disease.  At 
an examination for separation in December 1968, the veteran's 
heart was evaluated as normal and his blood pressure was 
recorded as 120/80.  No cardiac disability was noted.

At a VA examination in November 1969,the veteran made no 
complaint concerning his heart or chest and there were no 
abnormal cardiovascular findings noted.

Private treatment records show that, in September 1987, the 
veteran was admitted to a private hospital for evaluation of 
retrosternal chest tightness with burning and radiation to 
the left shoulder.  He indicated that he had been well until 
the onset of chest pain.  The pertinent impression was 
unstable angina pectoris, rule out myocardial infarction.  
The veteran underwent a left heart catheterization in 
September 1987.  The post-operative diagnosis was unstable 
angina with proximal left anterior artery stenosis.

The veteran has continued to be treated for cardiovascular 
disease after the 1987 diagnosis.  In October 1989, a 
cardiologist noted that the veteran continued to smoke one 
and a half packs of cigarettes per day.  The predominant 
diagnoses in the 1990s were coronary artery disease and 
hypertension.  

The available competent records of the veteran's treatment 
for a heart disorder do not contain any opinion relating his 
current cardiovascular disease to his active military 
service.  The veteran has not alleged that any physician has 
rendered such an opinion.  There is thus no competent medical 
evidence linking a current heart disorder to the veteran's 
service.  In his substantive appeal, received in June 2003, 
the veteran stated that stress affects his heart.  However, 
the veteran is not presently service connected for any 
disorder manifested by stress in order to allow consideration 
of secondary service connection pursuant to 38 C.F.R. § 3.310 
(2003).  In that regard the Board notes that his claim of 
entitlement to service connection for PTSD has been referred 
to the RO.  The Board further notes that, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to render his own opinions on medical 
diagnoses or causation competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, in the absence of any 
competent evidence of an in-service heart/cardiac disorder, 
and the absence of any etiological relationship between 
current heart/cardiac disability and service, there is no 
basis to support the veteran's claim of entitlement to 
service connection for a heart disorder.

Left Eye Disorder

The veteran's service medical records are negative for any 
complaint or finding of any injury to or any symptoms 
relevant to the left eye.  In a report of medical history for 
separation in December 1968, the veteran denied having or 
ever having had eye trouble.  At an examination for 
separation in December 1968, his eyes were evaluated as 
normal.  Near vision and distant vision, bilaterally, were 
recorded as 20/20.

At the VA examination in November 1969, the veteran made no 
complaint concerning his eyes and no abnormal findings 
pertaining to the eyes were noted on the examination report.

Office notes of the veteran's private primary care physician 
in October 1991 noted that the veteran was "following 
through" with an eye doctor regarding glaucoma.

In October 2002, a private ophthalmologist at an eye 
institute reported that: the veteran had a history of Fuch's 
heredochromic iridocyclitis of the left eye, status post 
multiple drainage procedures and cataract extraction; in 
1995, the veteran's visual acuity was 20/40, but in 1998 he 
was noted as having bullous keratopathy with 20/200 visual 
acuity and was assessed for a corneal transplant; his visual 
acuity had since dropped to hand motion in the left eye; his 
intraocular pressures were controlled; and a slit-lamp 
examination revealed corneal edema.

In his June 2003 substantive appeal, the veteran stated that 
he had had a left eye corneal transplant in April 2003, which 
he indicated was the fifth surgical procedure on his eye.  
The veteran stated that doctors had asked him if he had been 
hit in the eye in service by the grenade which injured his 
right ankle and the dorsal area of his back.  

The Board recognizes that the veteran sustained injuries to 
his back and right ankle in combat in Vietnam in January 1968 
when a fragmentation grenade exploded close to him, and he is 
thus a combat-wounded veteran.  As such, the provisions of 
38 U.S.C.A. § 1154(b) are for consideration in this case.

In a statement received in March 2003, the veteran stated, 
"What cause my eye problem, the doctors always asked if I 
got hit in the eye or the back of the head.  It may not show 
up at that time, it may take years for it to effect [sic] 
your eye sight."  The veteran also stated that his eyes were 
not tested for glaucoma at his examination for service 
separation in December 1968.  In his substantive appeal, 
received in June 2003, the veteran stated, 

[w]hen the blast happen I only remember 
picking myself up off the ground and my 
head ringing.  Then I got a eye test when 
I got discharged.  It was read the eye 
chart, that was it nothing else.  No 
glaucoma test.  You can have glaucoma for 
years and with out a test you would never 
know if you got glaucoma.

Although the veteran has not explicitly asserted that he 
sustained an injury to his left eye in service in January 
1968 when he was wounded by a fragmentation grenade, such is 
the implication of his statements noted above.  The issue 
thus becomes, under 38 U.S.C.A. § 1154(b), whether the 
veteran's statements in 2003 that his currently diagnosed 
glaucoma may be related to a blast injury to his eye in 
combat in January 1968 constitute satisfactory lay evidence 
that an injury to his left eye was incurred in combat and 
that such a left eye injury is consistent with the 
circumstances, conditions or hardships of his service.  

As he indicated in his June 2003 substantive appeal, the 
veteran does not recall any injury to his left eye in the 
January 1968 event.  Furthermore, no such injury was 
documented in the veteran's service medical records, and, in 
fact, in a report of medical history for separation in 
December 1968 the veteran denied ever having had eye trouble.  
The Board also emphasizes that the veteran himself failed to 
complain of eye problems or to raise the question of any in-
service eye injury for decades after service, to include in 
connection with other medical treatment.  To the extent the 
veteran's equivocal statement suggests in-service combat 
injury to the eye, it was made more than three decades after 
the event, appears to be a response to physician questioning 
as to possible prior eye events, and, is inconsistent with 
the veteran's own prior statements, medical history reports 
and his service records themselves.  

The Board has, accordingly, after a careful review of the 
service medical records and post-service medical records, 
found as a fact that the veteran did not sustain any injury 
to the left eye during service, and, that, in any event, did 
not incur chronic disability as a result of any in-service 
event.  In that regard the Board emphasizes the absence of 
in-service signs or symptoms, to include at discharge, as 
well as the absence of any symptoms of eye disease for many 
years thereafter.  The Board thus concludes that the veteran 
is not entitled to the presumption of in-service incurrence 
of a left eye disability in this case.

The Board continues to note that, even were the veteran to 
have definitively asserted in-service eye symptoms or an in-
service eye injury, he is not competent to establish any in-
service diagnosed disability or to establish the etiology of 
his currently-diagnosed glaucoma or other eye disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  For such 
determinations, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
despite a physician asking the veteran he had incurred injury 
to the left eye during service, there is no competent medical 
evidence that in fact purports to relate any currently 
diagnosed left eye disorder to any incident of the veteran's 
active military service.  As noted previously, the veteran 
has not alleged that any physician has stated that his left 
eye disorder is linked to his service.  Absence such evidence 
of a causal link to service, there is thus no basis on which 
service connection might be granted for the veteran's left 
eye disorder.

As the preponderance of the evidence is against the veteran's 
claims for service connection for a heart disorder and a left 
eye disorder, the benefit of the doubt doctrine does not 
apply to those issues.  38 U.S.C.A. § 5107.

III.  Rating Evaluations-Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to 
limited motion of an ankle, provides that moderate limitation 
of motion of an ankle warrants an evaluation of 10 percent.  
An evaluation of 20 percent requires marked limitation of 
motion of an ankle.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.    

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.71a, Diagnostic Code 5284, pertaining to other 
foot injuries, provides that moderate impairment warrants an 
evaluation of 10 percent, moderately severe impairment 
warrants an evaluation of 20 percent, and an evaluation of 30 
percent requires severe impairment.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 
4.51, 4.52, 4.53, 4.54.  Muscle Group damage is categorized 
as mild, moderate, moderately severe and/or severe and 
evaluated accordingly.  38 C.F.R. § 4.56.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  38 C.F.R. 
§ 4.73, Diagnostic Code 5312, Muscle Group XII, pertains to 
muscles controlling dorsiflexion of the foot.

The veteran's service medical records reveal that, in January 
1968, he was admitted to the surgical service of an 
evacuation hospital with fragmentation wounds of the back and 
right foot, which were debrided and secondarily closed 
without complications.  

In August 1968, the veteran was seen at a dispensary after he 
twisted his right ankle.  It was noted that he had a grenade 
fragment in the right medial ankle.  On examination, 
dorsiflexion was painful.  An elastic bandage, soaks, and 
aspirin were prescribed.  

At an examination for service separation in December 1968, it 
was noted that the veteran had grenade fragments in his right 
ankle and left back with no pain or infection present and 
that he had been wounded in January 1968 in Vietnam by a 
fragmentation grenade.  It was also noted that the veteran 
had a small round scar on the right ankle.

Office notes of a private physician in August 1989 noted mild 
puffiness of an ankle.  It was not noted if the right or left 
ankle was puffy.

At a VA joints examination in October 2002, it was noted that 
in service in Vietnam the veteran sustained a shrapnel injury 
to his right ankle and that about one year prior to the 
examination he sustained a fracture of the right ankle in a 
workplace incident and underwent open reduction surgery.  The 
veteran complained of some pain and swelling of the right 
ankle.  On examination, the veteran had a normal heel-toe 
gait.  Scars on the right ankle included a small scar on the 
medial side and surgical scars from his recent surgery.  
There was no tenderness of the right ankle.  Range of motion 
was flexion to 20 degrees, extension to 10 degrees, inversion 
to 10 degrees, and eversion to 5 degrees.  An X-ray of the 
right ankle revealed status post open reduction, internal 
fixation of a bimalleolar fracture without any arthritis and 
a tiny metal fragment in the soft tissue of the medial side.  
The pertinent diagnosis was history of shrapnel injury to 
right ankle, with residual changes due to a recent fracture 
and no significant scar from the shrapnel injury to the 
ankle. 

The examiner did not report an opinion as to limitation of 
motion of the veteran's right ankle attributable to residuals 
of a shell fragment wound versus limitation of motion 
attributable to the veteran's recent intercurrent fracture, 
so the Board finds that the veteran's service connected 
disability should be rated on all current findings.  The 
range of motion of the veteran's right ankle reported by the 
VA joints examiner in October 2002 more nearly approximates 
marked limitation of motion than moderate limitation of 
motion and, with consideration of the veteran's reported pain 
in the right ankle, warrants an evaluation of 20 percent 
under 38 U.S.C.A. §§ 4.7, 4.40 and Diagnostic Code 5271.  
Evaluations in excess of 20 percent are provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5270 for ankylosis of an 
ankle, which is not demonstrated in the veteran's case as he 
does, in fact, retain some degree of motion.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91] 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure); see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

An evaluation in excess of 20 percent is not warranted under 
Diagnostic 5284 (other foot injuries) because severe 
impairment of the right ankle has not been claimed by the 
veteran or shown by objective examination findings.  No 
competent medical professional has even suggested overall 
functional impairment more nearly approaching the level of 
severe.  As the disability of the veteran's right ankle is no 
more than moderate, rating residuals of the shell fragment 
wound of the right ankle under Diagnostic Code 5271 is more 
favorable to him than rating under Diagnostic Code 5284, as 
was done by the RO.  

The provisions of 38 C.F.R. § 3.951(b) do not prohibit the 
Board from redesignating an existing service-connected rating 
to accurately reflect the actual disability, provided the 
redesignation does not result in the severance of service 
connection for the disability in question or the reduction of 
the protected rating.  In this case the Board's action does 
not represent severance of the veteran's shell fragment wound 
residuals, but, rather, a change in diagnostic code to allow 
for adequate and appropriate evaluation based on manifested 
symptomatology and overall residual functional impairment.  
See, e.g., Sanders v. West, 13 Vet. App. 491 (2000); see also 
Gifford v. Brown, 6 Vet. App. 269 (1994).  Although the RO 
rated the veteran's right ankle disability under Diagnostic 
Code 5284, other foot injuries, the Board has found that it 
is more appropriate to rate the veteran's right ankle 
disability under a diagnostic code specifically pertaining to 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 
5274 pertain to disability of the ankle, whereas 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276 through 5284 pertain to 
disabilities of the foot.  The Board notes that the veteran 
is service connected for a disability of the right ankle and 
not for a disability of the right foot.  In any event, in 
view of the fact that the Board has found that the veteran is 
entitled to an evaluation of 20 percent for marked limitation 
of motion of the right ankle, and such evaluation adequately 
and appropriately compensates him for the overall impairment 
of his right ankle, a change in the diagnostic code used to 
rate the disability does not take away a benefit previously 
granted to the veteran by the RO.

A separate compensable evaluation is not warranted under 
either the former criteria or the revised criteria for the 
scar on the veteran's right ankle which is a residual of the 
shell fragment wound in service, because there has been no 
finding that such scar is ulcerated, tender, painful, or 
unstable, or is of an area of 144 square inches, or limits 
the function of the ankle.  Nor has the veteran asserted 
such.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  

There is also no evidence in the veteran's service medical 
records that there was, in fact, any involvement of muscles 
of the right ankle when the veteran sustained a shell 
fragment wound to the ankle in January 1968.  Consistent with 
such, physicians who have evaluated the veteran's right ankle 
since his separation from service have not reported any 
muscle involvement or resulting muscle impairment.  As there 
has not been a medical finding that the veteran currently has 
any impairment of the muscles of the right ankle/foot 
attributable to residuals of the shell fragment wound, 
evaluation of the disability under the criteria for rating 
muscle injuries is not indicated.  See 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5312.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran; 
however, the Board finds no basis upon which to assign a 
higher disability evaluation.  The Board has considered the 
applicability of the benefit of the doubt doctrine but as the 
preponderance of the evidence is against assigning a rating 
in excess of the 20 percent increase assigned herein, that 
doctrine is not further applicable in the instant appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a heart disorder is denied.

Service connection for an eye disability, to include Fuch's 
heredochromic iridocyclitis of the left eye, status post 
multiple drainage procedures and cataract extraction, and 
glaucoma, is denied.

An evaluation of 20 percent and no more, for residuals of a 
shell fragment wound to the right ankle, is granted, subject 
to governing regulations concerning the payment of monetary 
benefits.


REMAND

Service medical records reflect that the veteran was seen for 
complaints of lower back pain in June 1967 after having 
fallen; the impression was a contusion.  Additionally, the 
veteran is service-connected for residuals of a wound to the 
dorsal region of the spine, incurred during combat in 
Vietnam.  Current medical evidence reveals degenerative 
changes in both the lumbar and dorsal regions of the spine.  
The veteran claims that all of such changes are related 
either directly to service or to his service-connected dorsal 
spine wound.  

In this case the Board finds that the medical evidence of 
record is insufficient to determine the etiology of low back 
disability or the severity of residuals of a dorsal spine 
wound.  As such, an examination opinion is needed to decide 
the issue of entitlement to service connection for a low back 
disorder, to include claimed as secondary to residuals of a 
shell fragment wound to the right ankle and/or to residuals 
of a shell fragment wound to the dorsal spine, Muscle 
Group XX.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with the appropriate expertise 
to determine the nature, severity and 
etiology of manifestations of low back 
and dorsal disabilities.  The examiner 
should review the veteran's claims file 
and conduct any indicated testing.  The 
examiner should then respond to the 
following:

a.	Identify the correct diagnoses 
for all existing low back 
disabilities;
b.	Opine whether it is more likely 
than not or less likely than not 
that each current low back 
disorder had its onset during or 
is otherwise etiologically 
related to an injury in service 
in June 1967?
c.	Opine whether the veteran's 
service-connected residuals of a 
shell fragment wound to the right 
ankle and/or residuals of a shell 
fragment wound to the dorsal 
spine, Muscle Group XX, caused an 
existing low back disorder?
d.	Opine whether the veteran's 
service-connected residuals of a 
shell fragment wound to the right 
ankle and/or residuals of a shell 
fragment wound to the dorsal 
spine, Muscle Group XX, resulted 
in any increase in the underlying 
severity of an existing low back 
disorder?

For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	e.  In the event that the examiner 
finds that residuals of a shell fragment 
wound to the right ankle or residuals of 
a shell fragment wound to the dorsal 
spine, Muscle Group XX, did not cause but 
made a low back disorder worse, the 
examiner should identify, to the extent 
possible, the baseline manifestations 
which are due to the effects of a non-
service connected low back disorder and 
the increased manifestations which, in 
the examiner's opinion, are due to 
residuals of a shell fragment wound to 
the right ankle or residuals of a shell 
fragment wound to the dorsal spine, 
Muscle Group XX.

	f.  Identify the nature and severity 
of all muscular, bone, joint, neurologic, 
vascular and skin involvement 
attributable to the veteran's service-
connected residuals of a shell fragment 
wound to the dorsal spine, Muscle Group 
XX.

A rationale for all conclusions reached 
should be provided.

2.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the remanded claims 
based on a consideration of all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, to include citation to pertinent 
laws and regulations and a discussion of 
how such laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



